APPLICANT         BRETTON JAMES FOX      APPLICATION NO. 82.899-01



        APPLICATION FOR 11.07 WRIT OF HABEAS CORPUS




                          ACTION TAKEN
                             /
                             \




RELIEF GRAN
                      C    VV JMMx—

JUDGE                                                         DATE




                                                 FILED \H
                                         COURT OF CRIMINAL APPEALS
                                                MAR 18 2015

                                             Abel Acosta, Clerk